Title: To Thomas Jefferson from Elias Boudinot, [11 April 1792]
From: Boudinot, Elias
To: Jefferson, Thomas


          
            Wednesday [11 Apr. 1792]
          
          Mr. Boudinot encloses a very rough draught of a Letter to Mr. Jefferson in answer to his Note, merely to know if the Substance of it, will answer any valuable End. If it should not, the Copies of the Testimony may be obtained from Judge Chetwood of Elizabeth Town.—If the Letter will answer, Mr. Boudinot will copy it and sign it, and return it to Mr. Jefferson.
          
          The other delegates from New Jersey, can only testify generally, from common Report that the facts are properly stated.
        